                                                  Notice Recipients
District/Off: 0971−4                    User: dsondheim                   Date Created: 9/9/2020
Case: 19−42576                          Form ID: pdfeoc                   Total: 1


Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Daovd Ahmad Plante       175 E. 96th St., Apt. 20A   New York, NY 10128
                                                                                                   TOTAL: 1




      Case: 19-42576          Doc# 41-1        Filed: 09/09/20      Entered: 09/09/20 20:32:57     Page 1 of
                                                           1
